  Case 15-06517         Doc 49     Filed 11/13/18 Entered 11/13/18 09:23:21              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-06517
         LATOYA N BUTLER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/25/2015.

         2) The plan was confirmed on 06/23/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/15/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/09/2018.

         6) Number of months from filing to last payment: 38.

         7) Number of months case was pending: 45.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-06517        Doc 49       Filed 11/13/18 Entered 11/13/18 09:23:21                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $4,104.83
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $4,104.83


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,920.12
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $181.71
    Other                                                                     $3.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,104.83

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed        Paid         Paid
ACCT RESOLUTION SVCS             Unsecured         457.00           NA              NA            0.00       0.00
ACCT RESOLUTION SVCS             Unsecured         447.00           NA              NA            0.00       0.00
ACCT RESOLUTION SVCS             Unsecured         447.00           NA              NA            0.00       0.00
Advance Paycheck                 Unsecured         500.00           NA              NA            0.00       0.00
ALL CREDIT LENDERS               Unsecured         300.00        300.00          300.00           0.00       0.00
AMCA                             Unsecured         283.00           NA              NA            0.00       0.00
ARNOLD SCOTT HARRIS              Unsecured         100.00           NA              NA            0.00       0.00
ASPIRE RESOURCES                 Unsecured      2,174.00       4,781.00        4,781.00           0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured            NA         540.00          540.00           0.00       0.00
BLUE TRUST LOANS                 Unsecured         500.00           NA              NA            0.00       0.00
CAVALRY SPV I LLC                Unsecured            NA         490.44          490.44           0.00       0.00
CCI                              Unsecured         302.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,250.00            NA              NA            0.00       0.00
CMK INVESTMENTS INC              Unsecured           1.00           NA              NA            0.00       0.00
COMMONWEALTH FINANCIAL           Unsecured         723.00           NA              NA            0.00       0.00
COMMONWEALTH FINANCIAL           Unsecured         290.00           NA              NA            0.00       0.00
COMMONWEALTH FINANCIAL           Unsecured         290.00           NA              NA            0.00       0.00
COOK COUNTY CIRCUIT COURT        Unsecured         116.00           NA              NA            0.00       0.00
CREDITORS COLLECTION BUREAU      Unsecured         349.00           NA              NA            0.00       0.00
FIRST PREIMER BANK               Unsecured           1.00           NA              NA            0.00       0.00
Ksa Servicing                    Unsecured           1.00           NA              NA            0.00       0.00
Ksa Servicing                    Unsecured           1.00           NA              NA            0.00       0.00
LABORATORY CORP                  Unsecured      1,247.00            NA              NA            0.00       0.00
MY QUICK FUNDS                   Unsecured         300.00           NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC            Unsecured      4,772.00       2,413.22        2,413.22           0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured            NA         391.43          391.43           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         834.00        834.61          834.61           0.00       0.00
SPEEDY CASH                      Unsecured         325.00        460.09          460.09           0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         200.00           NA              NA            0.00       0.00
SULLIVAN URGENT AID CENTERS      Unsecured           1.00        309.00          309.00           0.00       0.00
SULLIVAN URGENT AID CENTERS      Unsecured         570.00        513.00          513.00           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-06517       Doc 49     Filed 11/13/18 Entered 11/13/18 09:23:21                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal       Int.
Name                             Class    Scheduled      Asserted      Allowed         Paid          Paid
SULLIVAN URGENT AID CENTERS   Unsecured         300.00        309.00        309.00           0.00        0.00
Trident Asset Manageme        Unsecured         127.00           NA            NA            0.00        0.00
VILLAGE OF BRIDGEVIEW         Unsecured         500.00           NA            NA            0.00        0.00
Vision Fin                    Unsecured           1.00           NA            NA            0.00        0.00
Vision Fin                    Unsecured         441.00           NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00                $0.00                $0.00
      Mortgage Arrearage                                   $0.00                $0.00                $0.00
      Debt Secured by Vehicle                              $0.00                $0.00                $0.00
      All Other Secured                                    $0.00                $0.00                $0.00
TOTAL SECURED:                                             $0.00                $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                $0.00                $0.00
       Domestic Support Ongoing                            $0.00                $0.00                $0.00
       All Other Priority                                  $0.00                $0.00                $0.00
TOTAL PRIORITY:                                            $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                          $11,341.79                 $0.00                $0.00


Disbursements:

       Expenses of Administration                           $4,104.83
       Disbursements to Creditors                               $0.00

TOTAL DISBURSEMENTS :                                                                        $4,104.83




UST Form 101-13-FR-S (09/01/2009)
  Case 15-06517         Doc 49      Filed 11/13/18 Entered 11/13/18 09:23:21                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/13/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
